United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                          In the                             September 20, 2004
      United States Court of Appeals                       Charles R. Fulbruge III
                for the Fifth Circuit                              Clerk
                     _______________

                       No. 03-51172
                     Summary Calendar
                     _______________



                    IN THE MATTER OF:
                    GILBERT CORTEZ,

                                         Debtor.


                    GILBERT CORTEZ,

                                         Appellant-Cross-Appellee,

                         VERSUS

     BANK OF AMERICA, N.A.; BA MORTGAGE LLC;
BARRETT BURKE WILSON CASTLE DAFFIN & FRAPPIER, LLP,

                                         Appellees,

                    DAVID BLAKELY,

                                         Appellee-Cross-Appellant.


               _________________________

        Appeals from the United States District Court
             for the Western District of Texas
                   m A-03-CV-261-SS
              _________________________
Before DAVIS, SMITH, and DENNIS,
  Circuit Judges.

PER CURIAM:*

    In this adversary bankruptcy proceeding,
the debtor, Gilbert Cortez, appeals the district
court’s affirmance of the bankruptcy court’s
order finding that Cortez received sufficient
notice, under the law, before his house was
foreclosed on. The bankruptcy court also
found that there was no fraud or misrepresen-
tation by the law firm that conducted the sale.
David Blakely, who purchased the property at
foreclosure, cross-appeals the bankruptcy
court’s refusal to grant him rent and attorney’s
fees.

   We have carefully reviewed the briefs, the
applicable law, and the record. There is no re-
versible error. We affirm, essentially for the
reasons set forth by the bankruptcy court in its
thorough Memorandum Opinion entered on
February 4, 2003.

   AFFIRMED.




   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.

                                                      2